Case 2:20-cr-00134-JAM Document 150 Filed 05/27/21 Page 1 of 5




                                                          FILED
                                                         May 27, 2021
                                                      CLERK, U.S. DISTRICT COURT
                                                    EASTERN DISTRICT OF CALIFORNIA
Case 2:20-cr-00134-JAM Document 150 Filed 05/27/21 Page 2 of 5
Case 2:20-cr-00134-JAM Document 150 Filed 05/27/21 Page 3 of 5
       Case 2:20-cr-00134-JAM Document 150 Filed 05/27/21 Page 4 of 5


2:20-CR-134-JAM




                                        27th

             May                      21

                                   /s/ N. Cannarozzi



            No process necessary
   Case 2:20-cr-00134-JAM Document 150 Filed 05/27/21 Page 5 of 5

2:20-CR-134-JAM
